Citation Nr: 0622872	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disability as secondary to diabetes mellitus, and if 
so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension as secondary to diabetes mellitus, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the claims folder 
was subsequently transferred to the RO in New York, New 
York.

Although the RO has determined that new and material 
evidence has been submitted to reopen the appellant's 
claims, the Board must determine on its own whether new and 
material evidence has been submitted to reopen the claims.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDING OF FACT

Evidence received since an unappealed rating decision of 
September 2002 denying service connection on a secondary 
basis for heart disability and hypertension includes 
evidence that is not duplicative or cumulative of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the previously denied claim seeking service connection for a 
heart disability as secondary to diabetes mellitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).



2.  New and material evidence has been received to reopen 
the previously denied claim seeking service connection for 
hypertension as secondary to diabetes mellitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claims to 
reopen.  Therefore, no further development with respect to 
these matters is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) or 38 C.F.R. § 3.159 (2005).


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).


Analysis

The veteran claims that he has heart disease and 
hypertension due to his service-connected diabetes mellitus.  
Secondary service connection for a heart disability and 
hypertension was denied by an unappealed rating decision in 
September 2002.  The RO denied the claims on the basis that 
the presence of heart disease was not established by the 
medical evidence and that there was no evidence the 
veteran's hypertension was caused by his diabetes.  The 
evidence then of record included the veteran's service 
medical records, which are negative for any complaint, 
abnormal finding or diagnosis pertaining to the veteran's 
heart or blood pressure.  Also of record were VA outpatient 
treatment records, a note from the veteran's private 
physician stating that he underwent an August 2001 cardiac 
catherization that showed normal arteries, and an August 
2002 VA examination report indicating that the veteran did 
not have heart disease.  

The veteran's claim to reopen was received in October 2002.  
VA received a letter from the veteran's private physician, 
N.B., noting that the veteran had hypertension and an 
abnormal electrocardiogram (EKG) with low ejection fraction.  
N.B. opined that it was more than likely that the veteran's 
heart condition was directly related to his hypertension and 
that his hypertension was a secondary condition of his 
service-connected diabetes.  

The Board finds the veteran has submitted new and material 
evidence and that reopening of the claim for entitlement to 
service connection for a heart disability and hypertension 
secondary to diabetes is warranted.  In this regard, the 
Board notes that the medical evidence added to the record 
indicates that the veteran has a current heart condition and 
that both it and his hypertension are etiologically related 
to his service-connected diabetes.  This evidence is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claims.  


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for heart 
disease secondary to diabetes mellitus is granted.

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for 
hypertension secondary to diabetes mellitus is granted.


REMAND

The Board is of the opinion that a new VA examination is 
necessary to ascertain the etiology of the veteran's 
hypertension and any current heart disability.  In this 
regard, the Board notes that the veteran was provided VA 
examinations in August 2002; however, the reports of these 
examinations are inadequate.  While the examiner at the 
veteran's hypertension examination stated that a final 
diagnosis and etiological determination would be 
forthcoming, no such opinion is included in the examination 
report.  Additionally, in the heart disability examination 
report, the examiner indicated that the veteran did not have 
a heart disability.  As noted above, evidence added to the 
record since then indicates that the veteran does have a 
heart disability.  

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess 
and notice that he should submit any 
pertinent evidence in his possession.  
  
2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's hypertension 
and any currently present heart 
disability.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should state whether there 
is any heart disorder present and if so, 
identify each currently present heart 
disorder.  For the veteran's 
hypertension and each identified heart 
disorder, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the disorder is 
etiologically related to the service-
connected diabetes mellitus, to include 
whether the diabetes mellitus 
chronically worsened the disorder.  

The rationale for all opinions expressed 
must also be provided.  The examiner 
should specifically consider the private 
medical opinion linking the veteran's 
hypertension to his diabetes mellitus 
and the heart disability to 
hypertension.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claims 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

				
	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	


______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


